DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 5, 10, 14, 18 and 20 have been amended. Claim 2 remains cancelled. Claims 1 and 3-25 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17th, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 10 and 18 objected to because of the following informalities: Claim 10, lines 10-11 read “... of at least one snapshot of the plurality of snapshots at the first granularity level that is superseded by another storage I/O commands”. This limitation appears to be grammatically incorrect, specifically the term “superseded by another storage I/O commands”. The term “another” is singular, while “other” would be plural. Either the term “commands” should be written as “command”, or the term “another” should be written as “other”, depending on the meaning the applicant intended. 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al. (US Patent No. 9,081,754 -- "Natanzon") in view of Marks (US Publication No. 2014/0317597 – “Marks”) in further view of Zucca et al. (US Publication No. 2017/0060449 -- "Zucca") and further in view of Zhao (US Publication No. 2020/0097376 – “Zhao”).

A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes a set of acts comprising: (Natanzon Column 16; lines 44-61, The methods and apparatus of this invention may take the form, at least partially, of program code (i.e., instructions) embodied in tangible non-transitory media, such as floppy diskettes, CD-ROMs, hard drives, random access or read only-memory, or any other machine-readable storage medium. When the program code is loaded into and executed by a machine, such as the computer of FIG. 13, the machine becomes an apparatus for practicing the invention. When implemented on one or more general-purpose processors, the program code combines with such a processor to provide a unique apparatus that operates analogously to specific logic circuits. As such a general purpose digital machine can be transformed into a special purpose digital machine. FIG. 14 shows Program Logic 1455 embodied on a computer-readable medium 1460 as shown, and wherein the Logic is encoded in computer-executable code configured for carrying out the reservation service process of this invention and thereby forming a Computer Program Product 1400) capturing storage I/O commands for a virtual disk; (Natanzon Column 8; lines 46-53, In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregate "snapshot" of all write activity performed in the multiple I/O requests, and sends the snapshot to DPA 124, for journaling and for incorporation in target storage system 120. The I/O commands, such as writes, are all captured. This occurs for a plurality of virtual disks that make a consistency group, see Natanzon Column 2; lines 48-50, a method for splitting the IO to a first volume instance in a first consistency group with the first volume. The first volume can be a plurality of disks, see Natanzon Column 4; lines 13-15, PHYSICAL STORAGE UNIT--a physical entity, such as a disk or an array of disks, for storing data in storage locations that can be accessed by address) managing multiple levels of backup data for the virtual disk by cascading storage I/O commands from a higher granularity level of backup data to a lower granularity level of backup data, (Natanzon Figure 3; Natanzon column 1; lines 61-67 to Column 2; lines 1-3, Example embodiments of the present invention provide a method, an apparatus and a computer program product for cascaded replication using a multi splitter. The method includes intercepting an IO replicated from a first volume at a first site by a first data protection appliance (DPA) at the first site. The multi splitter then splits the IO to both a second volume at a second site and a second DPA at the second site for cascaded replication to a third volume at a third site via a third DPA at the third site. Here, the first site comprises the most recent I/O commands and corresponding snapshots, and is the first cascaded level. It then flows to site 2 and 3 respectively (again, see Natanzon Figure 3). Natanzon Column 11; lines 37-53, In some embodiments in physical logged access, the system rolls backward (or forward) to the selected snapshot (point in time). There may be a delay while the successive snapshots are applied to the replica image to create the selected image. The length of delay may depend on how far the selected snapshot is from the snapshot currently being distributed to storage. Once the access is enabled, hosts may read data directly from the volume and writes may be handled through the DPA. The host may read the undo data of the write and the appliance may store the undo data in a logged access journal. During logged access the distribution of snapshots from the journal to storage may be paused. When image access is disabled, writes to the volume while image access was enabled (tracked in the logged access journal) may be rolled back (undone). Then distribution to storage may continue from the accessed snapshot forward. The further back the backup data wishes to restore to, the longer it will take) invoking restoration of the virtual disk to a designated point in time or to a designated state; and (Natanzon Column 1; lines 53-59, Continuous data protection typically uses a technology referred to as "journaling," whereby a log is kept of changes made to the backup storage. During a recovery, the journal entries serve as successive "undo" information, enabling rollback of the backup storage to previous points in time. Journaling was first implemented in database systems, and was later extended to broader data protection. Also see Natanzon Column 3; lines 66-67, LOGGED ACCESS--may be an access method provided by the appliance and the splitter in which the appliance rolls the volumes of the consistency group to the point in time the user requested and let the host access the volumes in a copy on first write base) accessing a selected level of the backup data to restore the virtual disk to a state corresponding to the designated point in time or to the designated state (Natanzon Column 3; lines 66-67, LOGGED ACCESS--may be an access method provided by the appliance and the splitter in which the appliance rolls the volumes of the consistency group to the point in time the user requested and let the host access the volumes in a copy on first write base. Natanzon Column 1; lines 53-59, Continuous data protection typically uses a technology referred to as "journaling," whereby a log is kept of changes made to the backup storage. During a recovery, the journal entries serve as successive "undo" information, enabling rollback of the backup storage to previous points in time. Journaling was first implemented in database systems, and was later extended to broader data protection. To roll back the data to the backup data, the successive storage information is used for recovery. The desired point in time will determine how many levels of backup data to reverse/undo).
Natanzon does not teach wherein a plurality of snapshots at a first granularity level comprising a plurality of sets of storage I/O commands are cascaded into a snapshot comprising another set of storage I/O commands at a second granularity level that has a granularity that is less than the first granularity level and a storage I/O command of at least one snapshot of the plurality of snapshots at the first granularity level that is superseded by another storage I/O commands is omitted from the snapshot at the second granularity level.
However, Marks teaches wherein a plurality of snapshots at a first granularity level comprising a plurality of sets of storage I/O commands are cascaded into a snapshot comprising another set of storage I/O commands at a second granularity level that has a granularity that is less than the first granularity level (Marks paragraph [0113], The logarithmic memory states may not have to start any more granular than 500 milliseconds. One non-limiting example may be that a user creates an atom at time 0. The undo buffer will take a snapshot of every attribute of the atom and place it at the top of the buffer (since in one sense every attribute changed from undefined to defined). Suppose the user leaves it there, untouched, for a thousand years. At each logarithmic interval, it may move the snapshot in the corresponding slot down the buffer. The snapshots are moved from one granularity to another. This is done Adobe Photoshop has a history palette that is a series of global snapshots of the project. A snapshot is taken after every action. Microsoft Word employs multiple undo states, or snapshots, that are recorded based on a combination of user activity and how much time has elapsed between actions).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Natanzon with those of Marks. Marks teaches moving a snapshot from one granularity to another, in particular to a lower granularity, which allows the system to prepare for data recovery in the event of a crash or power failure, due to having a larger recovery period, while also minimizing the overall memory requirement long term (Marks paragraph [0112], In one non-limiting embodiment, each atom may have its own undo buffer, and snapshots may be remembered in logarithmic intervals so long as there was a modification worth remembering. Modifications not worth remembering include size and position vibrations below a certain error level, proportional to the scale of the atom or the molecule it's a part of, or the scale of other atoms occupying the same macro-block neighborhood. Strands behave basically the same way but they also keep snapshots of the messages that are sent across them, in the same logarithmic fashion).

a storage I/O command of at least one snapshot of the plurality of snapshots at the first granularity level that is superseded by another storage I/O commands is omitted from the snapshot at the second granularity level.
However, Zucca teaches a portion of at least one snapshot of the plurality of snapshots at the first granularity level unnecessary to represent the storage I/O commands is omitted from the snapshot at the second granularity level (Zucca paragraphs [0021-0022], According to embodiments, a snapshot is taken at a point-in-time. FIG. 2 illustrates a timeline 250 with t0, t1. . . t12 as the points-in-time at which one or more snapshots are taken. As a way to distinguish between the snapshot series of different time granularities, the fine grain snapshot is referred herein as a fine-grain (FG) snapshot, the coarsest grain as the coarse-grain (CG) snapshot, and the one in the middle as a middle-grain (MG) snapshot. In the embodiments, described herein, snapshots are incremental snapshots and thus an FG snapshot taken at time t6 stores only the changes in the virtual disk between time t5 and time t6. Likewise, an MG snapshot taken at time t6 stores only the changes in the virtual disk between time t3 and time t6, and a CG snapshot taken at time t6 stores only the changes in the virtual disk between time t0 and time t6. [0022] In the example illustrated in FIG. 2, the granularity of the fine grain hierarchy 210 is three times the granularity of the middle grain hierarchy 220. The granularity of the middle grain hierarchy 220 is two times the granularity of the coarsest grain hierarchy 230. Three snapshots in the fine grain hierarchy 210 map to one snapshot in the middle grain hierarchy 220. If the fine grain snapshots are taken every five minutes, the middle grain snapshots are taken every 15 minutes, and the coarsest grain snapshots are taken every 30 minutes. Therefore the predefined interval for the fine grain hierarchy is five minutes, the predefined interval for the middle grain hierarchy is 15 minutes, and the predefined interval for the coarsest grain hierarchy is 30 minutes. When the plurality of snapshots is cascaded from a higher granularity level to a lower granularity level, it is understood that not all the snapshots will be required, as the lower granularity level will have larger time intervals between each of the snapshots).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Natanzon and Marks with those of Zucca. Zucca teaches the difference between snapshot hierarchies and the difference between time intervals for each given hierarchy. For example, the fine-grain and coarse-grain snapshots will be taken at different time intervals over a given set period of time, and how the coarse-grain snapshots can provide more long-term data whilst the fine-grain can provide more short-term data, at the cost of using more memory (Zucca paragraph [0032-0034], The method continues at step 620 by creating a second hierarchy of snapshots with a second time granularity. The second time granularity is an integer ratio of the first time granularity. For example, for every coarsest grain snapshot, there may be two snapshots created for the second time granularity. The second hierarchy is also populated with snapshots one at a time, at the specific points-in-time corresponding to the second time granularity. The first and second hierarchies may be stored locally, remotely, or as a combination of local and remote copies. [0034] The number of hierarchies may be selected at any point in time, such as when a user first configures replication. That is, steps 610 and 620 may occur at substantially the same time. In other embodiments, step 620 might occur at a time when a user decides to increase the number of retained snapshots and wants to balance this increase with adding a hierarchy to achieve reasonable read latencies on a recovery).

Natanzon in view of Marks in further view of Zucca does not teach wherein a plurality of snapshots at a first granularity level comprising a plurality of sets of storage I/O commands are cascaded into a snapshot comprising another set of storage I/O commands and a storage I/O command of at least one snapshot of the plurality of snapshots at the first granularity level that is superseded by another storage I/O commands.
However, Zhao teaches wherein a plurality of snapshots at a first granularity level comprising a plurality of sets of storage I/O commands are cascaded into a snapshot comprising another set of storage I/O commands and a storage I/O command of at least one snapshot of the plurality of snapshots at the first granularity level that is superseded by another storage I/O commands (Zhao paragraph [0041], The operator logic 320 of the given worker server node 300 is configured to execute a portion of the computational tasks on data tuples within the topology of operators (e.g., DAG of operators) configured by the application manager 214 to perform a streaming computation in the distributed computing system of FIG. 2. The operator logic 320 utilizes the asynchronous in-memory data checkpointing system 330 to checkpoint an in-memory state of the operator logic 320. The checkpoint handler 332 serves as an entry point for the operator logic 320 to commence a checkpoint operation for generating a snapshot (or checkpoint images) of an in-memory state of the operator logic 320. In one embodiment of the invention, a checkpoint operation is triggered (via a windows-based checkpoint scheme) by the presence of a checkpoint command embedded in the data tuple stream being processed by the operator logic 320. The checkpoint handler 332 implements a "save checkpoint" function and a "load checkpoint" function. The "save checkpoint" function serves to save a point-in-time snapshot of one or more selected in-memory states of the operator logic 320 into a checkpoint state queue (CkptStateQueue), and trigger the background worker threads 336 to store the checkpointed states in a persistent storage (e.g., local file store 340 and/or a remote storage). In one embodiment, a transient state of the operator could be temporarily ignored and not checkpointed until the operator state becomes non-transient. A transient operation state can be marked or flagged by the operator logic 320 to defer state checkpointing until the flag indicates that the operator state is no longer transient or that the operator state has changed. Zhao teaches using snapshots/checkpoints to store a plurality (i.e., a set) of I/O operations/commands, which can be compressed and decompressed based on necessity. Additionally, particular snapshots can be queued or dequeued in the event that they need priority or supersede another snapshot, see Zhao paragraphs [0043-0044], The checkpoint state queue manager 334 implements functions to create and manage a checkpoint state queue (CkptStateQueue) in system memory 310, which is utilized to store checkpointed images (any point-in-time version) of the operator state. The operator state is serialized and saved in such in-memory checkpoint state queue for high performance. The checkpoint state queue serves to decouple normal processing workflow and checkpoint workflow and thus reduce the latency impact of checkpointing operations. In addition, checkpoint state queue maintains an order of checkpointed operator states, which is important for accurate failure recovery. [0044] The background worker threads 336 perform various functions such as dequeuing checkpointed states from the checkpoint state queue, and storing the dequeued operator states into a pre-configured data store (e.g., local file store 340 or remote HDFS). The background worker threads 336 can batch process the checkpointed operator states that are dequeued from the checkpoint state queue, and then compress the checkpointed operator states prior to saving the checkpointed operator states in the pre-configured data store. The background worker threads 336 perform other functions, as will be discussed in further detail below).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Natanzon and Marks and Zucca with those of Zhao. Zhao teaches using snapshots that contain a plurality of sets of I/O commands, which can be used to trigger save checkpoints or supersede other snapshots as checkpoints/savepoints. This process can not only save memory, but can also optimize failure recovery to ensure the most accurate recovery occurs (Zhao paragraphs [0042-0043], The "load checkpoint" function of the checkpoint handler 332 implements a recovery routine, which is coordinated by the checkpoint manager 216, to load one or more checkpointed states from storage and resume processing from a previous checkpointed system state to thereby recover from a failure. A failure recovery method according to an embodiment of the invention will be discussed in further detail below with reference to FIG. 8. [0043] The checkpoint state queue manager 334 implements functions to create and manage a checkpoint state queue (CkptStateQueue) in system memory 310, which is utilized to store checkpointed images (any point-in-time version) of the operator state. The operator state is serialized and saved in such in-memory checkpoint state queue for high performance. The checkpoint state queue serves to decouple normal processing workflow and checkpoint workflow and thus reduce the latency impact of checkpointing operations. In addition, checkpoint state queue maintains an order of checkpointed operator states, which is important for accurate failure recovery).

Claims 1 and 18 are the corresponding method and system claims to the non-transitory computer readable medium claim 10. They are rejected with the same references and rationale.

Regarding claim 11, Natanzon in view of Marks in further view of Zucca and further in view of Zhao teaches The computer readable medium of claim 10, wherein the multiple levels of backup data comprise at least two of an individual storage I/O command, or a pointer to a storage I/O command, or a first lightweight snapshot that bounds a first group of storage I/O commands over a first time period, or a second lightweight snapshot that bounds a second group of storage I/O commands over a second time period, or a full snapshot that comprises previously stored backup data (Natanzon Column 3; lines 17-34, CONTINUOUS DATA PROTECTION (CDP)--may refer to a full replica of a volume or a set of volumes along with a journal which allows any point in time access, the CDP copy is at the same site, and may be in the same storage array as the production volume; CONTINUOUS REMOTE REPLICATION (CRR)--may refer to a full replica of a volume or a set of volumes along with a journal which allows any point in time access at a site remote to the production volume and on a separate storage array; DATA PROTECTION APPLIANCE (DPA)--a computer or a cluster of computers that serve as a data protection appliance, responsible for data protection services including inter alia data replication of a storage system, and journaling of I/O requests issued by a host computer to the storage system. The levels of backup data could be of individual storage I/O commands, or a collection of I/O commands over a given time period, as well as other various options).

Claims 9 and 25 are the corresponding method and system claims to the non-transitory computer readable medium claim 11. They are rejected with the same references and rationale.

Regarding claim 12, Natanzon in view of Marks in further view of Zucca and further in view of Zhao teaches The computer readable medium of claim 10, wherein the capturing of the storage I/O commands for the plurality of the virtual disks comprises storing log entries into a command stream (Natanzon Column 1; lines 53-59, Continuous data protection typically uses a technology referred to as "journaling," whereby a log is kept of changes made to the backup storage. During a recovery, the journal entries serve as successive "undo" information, enabling rollback of the backup storage to previous points in time. Journaling was first implemented in database systems, and was later extended to broader data protection. A journal/log is kept which captures the I/O commands for the virtual disks. This could be considered a stream of I/O commands. Also see Natanzon Column 9; lines 16-26, Specifically, journal processor 180 (i) enters write transactions received by DPA 124 from DPA 112 into the journal, by writing them into the journal LU, (ii) applies the journal transactions to LU B, and (iii) updates the journal entries in the journal LU with undo information and removes already-applied transactions from the journal. As described below, with reference to FIGS. 2 and 3A-3D, journal entries include four streams, two of which are written when write transaction are entered into the journal, and two of which are written when write transaction are applied and removed from the journal) the storage I/O commands for the virtual disk comprise at least one of a write command to write to a storage area or a write command to add to a storage area, (Natanzon Column 6; lines 44-54, host computer 104 is a SAN initiator that issues I/O requests (write/read operations) through host device 140 to LU A using, for example, SCSI commands. Such requests are generally transmitted to LU A with an address that includes a specific device identifier, an offset within the device, and a data size. Offsets are generally aligned to 512 byte blocks. The average size of a write operation issued by host computer 104 may be, for example, 10 kilobytes (KB); i.e., 20 blocks. For an I/O rate of 50 megabytes (MB) per second, this corresponds to approximately 5,000 write transactions per second. The I/O commands for storage may be a write to a storage area, among other things) and the virtual disk comprises a plurality of virtual disks that are members of the same consistency group (Natanzon Column 8; lines 46-53, In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregate "snapshot" of all write activity performed in the multiple I/O requests, and sends the snapshot to DPA 124, for journaling and for incorporation in target storage system 120. The I/O commands, such as writes, are all captured. This occurs for a plurality of virtual disks that make a consistency group, see Natanzon Column 2; lines 48-50, a method for splitting the IO to a first volume instance in a first consistency group with the first volume. The first volume can be a plurality of disks, see Natanzon Column 4; lines 13-15, PHYSICAL STORAGE UNIT--a physical entity, such as a disk or an array of disks, for storing data in storage locations that can be accessed by address).

Claims 3 and 21 are the corresponding method and system claims to the non-transitory computer readable medium claim 12. They are rejected with the same references and rationale.

Regarding claim 13, Natanzon in view of Marks in further view of Zucca and further in view of Zhao teaches The computer readable medium of claim 10, wherein the plurality of snapshots at a first granularity level are deleted after being cascaded into the snapshot at a second level of granularity (Natanzon column 9; lines 15-25, Journal processor 180 functions generally to manage the journal entries of LU B. Specifically, journal processor 180 (i) enters write transactions received by DPA 124 from DPA 112 into the journal, by writing them into the journal LU, (ii) applies the journal transactions to LU B, and (iii) updates the journal entries in the journal LU with undo information and removes already-applied transactions from the journal. As described below, with reference to FIGS. 2 and 3A-3D, journal entries include four streams, two of which are written when write transaction are entered into the journal, and two of which are written when write transaction are applied and removed from the journal. After the write journal data log (snapshots of previous data) are merged, the original granularity ones are then deleted).

Claims 4 and 19 are the corresponding method and system claims to the non-transitory computer readable medium claim 13. They are rejected with the same references and rationale.

Regarding claim 14, Natanzon in view of Marks in further view of Zucca and further in view of Zhao teaches The computer readable medium of claim 10, wherein a portion of multiple snapshots of the plurality of snapshots at the first granularity level superseded by other storage I/O commands are omitted from the snapshot at the second granularity level and the portion of the multiple snapshots are unnecessary to represent the storage I/O commands when they are not needed for a representation of a result of the storage I/O commands at an end of a time period for the snapshot at a second level of granularity (Zucca paragraphs [0021-0022], According to embodiments, a snapshot is taken at a point-in-time. FIG. 2 illustrates a timeline 250 with t0, t1, . . . , t12 as the points-in-time at which one or more snapshots are taken. As a way to distinguish between the snapshot series of different time granularities, the fine grain snapshot is referred herein as a fine-grain (FG) snapshot, the coarsest grain as the coarse-grain (CG) snapshot, and the one in the middle as a middle-grain (MG) snapshot. In the embodiments, described herein, snapshots are incremental snapshots and thus an FG snapshot taken at time t6 stores only the changes in the virtual disk between time t5 and time t6. Likewise, an MG snapshot taken at time t6 stores only the changes in the virtual disk between time t3 and time t6, and a CG snapshot taken at time t6 stores only the changes in the virtual disk between time t0 and time t6. [0022] In the example illustrated in FIG. 2, the granularity of the fine grain hierarchy 210 is three times the granularity of the middle grain hierarchy 220. The granularity of the middle grain hierarchy 220 is two times the granularity of the coarsest grain hierarchy 230. Three snapshots in the fine grain hierarchy 210 map to one snapshot in the middle grain hierarchy 220. If the fine grain snapshots are taken every five minutes, the middle grain snapshots are taken every 15 minutes, and the coarsest grain snapshots are taken every 30 minutes. Therefore the predefined interval for the fine grain hierarchy is five minutes, the predefined interval for the middle grain hierarchy is 15 minutes, and the predefined interval for the coarsest grain hierarchy is 30 minutes. When the plurality of snapshots is cascaded from a higher granularity level to a lower granularity level, it is understood that not all the snapshots will be required, as the lower granularity level will have larger time intervals between each of the snapshots).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Natanzon and Marks and Zucca with those of Zhao. Zucca teaches the difference between snapshot hierarchies and the difference between time intervals for each given The method continues at step 620 by creating a second hierarchy of snapshots with a second time granularity. The second time granularity is an integer ratio of the first time granularity. For example, for every coarsest grain snapshot, there may be two snapshots created for the second time granularity. The second hierarchy is also populated with snapshots one at a time, at the specific points-in-time corresponding to the second time granularity. The first and second hierarchies may be stored locally, remotely, or as a combination of local and remote copies. [0034] The number of hierarchies may be selected at any point in time, such as when a user first configures replication. That is, steps 610 and 620 may occur at substantially the same time. In other embodiments, step 620 might occur at a time when a user decides to increase the number of retained snapshots and wants to balance this increase with adding a hierarchy to achieve reasonable read latencies on a recovery).

Claims 5 and 20 are the corresponding method and system claims to the non-transitory computer readable medium claim 14. They are rejected with the same references and rationale.

Regarding claim 15, Natanzon in view of Marks in further view of Zucca and further in view of Zhao teaches The computer readable medium of claim 10, the set of acts further comprising applying two or more successively smaller checkpoint records to a backup set (Natanzon Column 3; lines 17-22, CONTINUOUS DATA PROTECTION (CDP)--may refer to a full replica of a volume or a set of volumes along with a journal which allows any point in time access, the CDP copy is at the same site, and may be in the same storage array as the production volume; Natanzon Column 4; lines 28-34, SNAPSHOT--a Snapshot may refer to differential representations of an image, i.e. the snapshot may have pointers to the original volume, and may point to log volumes for changed locations. Snapshots may be combined into a snapshot array, which may represent different images over a time period. The storage array is comprised of checkpoint records each of which can be a backup set for rollback. The checkpoints will each grow smaller as they approach the current instance of the memory disks, as less total volume is required).

Claims 6 and 22 are the corresponding method and system claims to the non-transitory computer readable medium claim 15. They are rejected with the same references and rationale.

Regarding claim 16, Natanzon in view of Marks in further view of Zucca and further in view of Zhao teaches The computer readable medium of claim 10, wherein at least some I/O commands from an I/O buffer are included in a lightweight snapshot (Natanzon Column 9, lines 45-60, Write transaction 200 is transmitted from source side DPA 112 to target side DPA 124. As shown in FIG. 2, DPA 124 records the write transaction 200 in four streams. A first stream, referred to as a DO stream, includes new data for writing in LU B. A second stream, referred to as an DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time, a write size, a beginning address in LU B for writing the new data in, and a pointer to the offset in the do stream where the corresponding data is located. Similarly, a third stream, referred to as an UNDO stream, includes old data that was overwritten in LU B; and a fourth stream, referred to as an UNDO METADATA, include an identifier, a date & time, a write size, a beginning address in LU B where data was to be overwritten, and a pointer to the offset in the undo stream where the corresponding old data is located. The created snapshot for the "rollback" point is created with a plurality of I/O commands which can be located in an I/O buffer, also see Natanzon Column 9; lines 27-35, FIG. 2 is a simplified illustration of a write transaction 200 for a journal, in accordance with an embodiment of the present invention. The journal may be used to provide an adaptor for access to storage 120 at the state it was in at any specified point in time. Since the journal contains the "undo" information necessary to rollback storage system 120, data that was stored in specific memory locations at the specified point in time may be obtained by undoing write transactions that occurred subsequent to such point in time).

Claims 7 and 23 are the corresponding method and system claims to the non-transitory computer readable medium claim 16. They are rejected with the same references and rationale.

The computer readable medium of claim 10, wherein at least some I/O commands from a lightweight snapshot are applied to at least one checkpoint record (Natanzon Column 9, lines 45- , Write transaction 200 is transmitted from source side DPA 112 to target side DPA 124. As shown in FIG. 2, DPA 124 records the write transaction 200 in four streams. A first stream, referred to as a DO stream, includes new data for writing in LU B. A second stream, referred to as an DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time, a write size, a beginning address in LU B for writing the new data in, and a pointer to the offset in the do stream where the corresponding data is located. In practice each of the four streams holds a plurality of write transaction data. As write transactions are received dynamically by target DPA 124, they are recorded at the end of the DO stream and the end of the DO METADATA stream, prior to committing the transaction. By recording old data, a journal entry can be used to "undo" a write transaction. To undo a transaction, old data is read from the UNDO stream in a reverse order, from the most recent data to the oldest data, for writing into addresses within LU B. Prior to writing the UNDO data into these addresses, the newer data residing in such addresses is recorded in the DO stream. The I/O commands comprising the lightweight snapshots are used to generate "rollback" points from which to reset and undo a write transaction/command, or for other various purposes).

.



Response to Arguments
Applicant’s arguments, see pages 1 (numbered page 8), filed December 9th, 2020 with respect to Claims 11 and 25 have been fully considered and are persuasive.  The Claim Objection of Claims 11 and 25 has been withdrawn. 

Applicant’s arguments, see pages 1-2 (numbered pages 8-9), filed December 9th, 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Natanzon in view of Marks (US Publication No. 2014/0317597 – “Marks”) in further view of Zucca et al. (US Publication No. 2017/0060449 -- "Zucca") and further in view of Zhao (US Publication No. 2020/0097376 – “Zhao”).

The teachings of Zhao have been used to teach the newly amended claim limitations corresponding to the specification of snapshots to now include a plurality of storage I/O commands. Zhao describes the snapshots/checkpoints including a plurality of I/O commands, and discusses the process by which they can be used for failure .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136            

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136